Citation Nr: 1313217	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1942 to October 1945.  The Veteran was a prisoner of war (POW) from September 1944 to May 1945.  He died in August 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  [The Board notes that the appellant filed a timely notice of disagreement with that decision, and has regularly maintained correspondence with the RO in the matter, submitting additional pertinent evidence in January 2006.  A statement of the case (SOC) was prepared in the matter in July 2006.  The RO continued development in the matter (to include a request for nexus evidence in July 2007), then took the appellant's response as a claim to reopen (apparently closing off the pending appeal as not perfected).  Given the circumstances (including lack of adequate assistance), the Board finds such processing of the matter to be inherently unfair, and inconsistent with governing guidelines which direct liberal interpretation of claimants/appellants submissions.  Accordingly de novo consideration of this matter is warranted.]  In August 2012, the case was remanded for additional development.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

In August 2012, the Board remanded the claim (in part) to obtain outstanding medical records.  The Board noted that there is no medical evidence that the Veteran had atherosclerotic heart disease.  Notably, while he died at home and not in a hospital (and there are no terminal hospitalization records available), his death certificate shows that the onset of his prostate cancer was 9 years prior and the onset of his bone cancer was 3 years prior, both suggesting extended medical care prior to his death.  Presumably, any significant atherosclerotic heart disease would have been noted in the course of such treatment.  The Board directed the RO to secure records from private providers and then arrange for the claims file to be forwarded to an appropriate physician for review and an opinion as to whether atherosclerotic heart disease contributed to the cause of the Veteran's death.  In October 2012, the RO asked the appellant to complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  To date, neither the appellant nor the representative has responded, and as a result, no VA opinion has been sought.  The case is before the Board for merits consideration when pertinent (perhaps critical) evidence remains outstanding, and the period afforded the appellant to submit such evidence has not lapsed. Consequently, any merits decision at this time would be based on an incomplete record.  Under guidelines endorsed by the United States Court of Appeals for Veterans Claims (Court), the one-year timeframe afforded by 38 C.F.R. § 3.158(a) is absolute, and 38 C.F.R. § 3.158(a) may not be applied until the one year period has lapsed.  

The appellant is advised that a governing regulation provides that when evidence or information (to include releases for pertinent private treatment records) sought in connection with a claim for VA benefits is not received with a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

If the claimant does not respond to the request for releases for private records within the one year timeframe afforded, or indicates that she will not provide the releases sought, further processing must be under 38 C.F.R. § 3.158(a).  The Board observes that the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") is clear and unambiguous; it indicates that disposition under that regulation is mandatory, and not discretionary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the appellant to identify the provider(s) of all treatment that the Veteran received for his various disabilities in the years prior to his death; and to provide any releases necessary for VA to secure any private records of such treatment or evaluation. Afford the appellant the period of time provided in 38 C.F.R. § 3.159(a) to respond, and advise her that the information sought is critical to her claim. The RO should secure for the record copies of the complete clinical records of the Veteran's treatment from all sources identified.

The RO should also (with the appellant's assistance) contact the private physician who provided the January 2006 statement and ask him to identify the basis for  the statement that the Veteran "appeared to have unstable heart disease". 

2.  If records received pursuant to the request above show or suggest that the Veteran had atherosclerotic heart disease, arrange for the Veteran's claims file (and a copy of 38 C.F.R. § 3.312(c)) to be forwarded to an appropriate physician for review and an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the atherosclerotic heart disease shown contributed to cause the Veteran's death.  The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the claim.  [If she does not respond (or responds with only partial and/or non-pertinent information, and does not provide all of  the information/releases sought), the matter must be processed under 38 C.F.R. § 3.158(a) (as abandoned, after a year following the October 2012 request to the appellant).]  If the claim remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board,.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

